Petition Denied and Memorandum Opinion filed January 7, 2020.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00923-CV

JUAN C. ROZO, M.D. AND EAST HOUSTON SPECIALISTS, PLLC D/B/A
      CARDIOLOGY SPECIALISTS OF HOUSTON, Appellants
                                        V.

              CARMEN CARTER-FAUGHTENBERY, Appellee

                   On Appeal from the 127th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2018-57943

                         MEMORANDUM OPINION

      Appellants Juan C. Rozo, M.D. and East Houston Specialists, PLLC d/b/a
Cardiology Specialists of Houston petition this court to allow a permissive
interlocutory appeal of the trial court’s November 1, 2019 amended order denying
appellants’ motion to dismiss. See Tex. Civ. Prac. & Rem. Code Ann. § 51.014(d).

      After reviewing the petition and the record, we conclude that appellants have
not shown that (1) the November 1, 2019 amended order involves a controlling issue
of law as to which there is a substantial ground for difference of opinion; and (2) an
immediate appeal from the order may materially advance the ultimate termination
of the litigation. See id.

      Accordingly, we deny appellant’s petition for permissive interlocutory appeal.

                                   PER CURIAM

Panel consists of Justices Wise, Jewell, and Poissant.




                                          2